Exhibit 10.2

AMENDMENT NO. 5 TO LEASE

THIS AMENDMENT NO. 5 TO LEASE (this “Amendment”) is made and entered into as of
October 3, 2017 (the “Effective Date”) between Landlord and Tenant named below:

 

LANDLORD:

  

WE George Street, L.L.C.

  

c/o Winstanley Enterprises LLC

  

150 Baker Avenue Extension, Suite 303

  

Concord, MA 01742

  

TENANT:

  

Achillion Pharmaceuticals, Inc.

  

300 George Street

  

New Haven, CT 06510

  

BUILDING:

  

300 George Street

   New Haven, CT 06510

WHEREAS, Landlord and Tenant executed a lease dated as of May 5, 2000 (as
amended, the “Suite 800 Lease”) by which Tenant leases approximately 20,148
rentable square feet on the 8th floor of the Building known as Suite 800 (“Suite
800”); and

WHEREAS, Landlord and Tenant executed letters dated May 5, 2000, July 21, 2000,
August 7, 2000 and December 22, 2000 regarding the initial alterations, the
amount of the security deposit and provision of a letter of credit in lieu of a
cash security deposit under the Suite 800 Lease; and

WHEREAS, Landlord and Tenant executed an Amendment No. 1 to Lease dated as of
February 1, 2001 whereunder the parties amended the Suite 800 Lease to add
approximately 200 rentable square feet of space on the first floor of the
Building known as Suite CS02 (“Suite CS02”) and approximately 446 rentable
square feet of space in the basement of the Building known as Suite NMRl
(“NMR1”); and

WHEREAS, Landlord and Tenant executed a lease dated as of March 6, 2002 (as
amended, the “Lease”) by which Tenant leases approximately 8,768 rentable square
feet on the second floor of the Building (“Initial Suite 202”); and

WHEREAS, Landlord and Tenant executed an Amendment No. 1 to Lease dated as of
September 10, 2002 whereunder the parties added approximately 2,293 rentable
square feet of space on the second floor of the Building to Initial Suite 202
such that Tenant leases a total of approximately 11,061 rentable square feet of
space on the second floor, and all of which is known as Suite 202 (“Suite 202”);
and

WHEREAS, Landlord and Tenant executed an Amendment No. 2 to Lease dated as of
March 31, 2010 whereunder the parties (i) terminated the Suite 800 Lease and
revised the Premises to include all of the space leased by Tenant in the
Building consisting of Suite 202, Suite 800, Suite CS02, and Suite NMR1,
comprising the Premises to be 31,800 square feet in the aggregate, and (ii)
extended the Term of the Lease through March 31, 2017, and (iii) made certain
other modifications and corrections to the Lease; and

 

1



--------------------------------------------------------------------------------

WHEREAS, Landlord and Tenant executed an Amendment No. 3 to Lease dated as of
August 20, 2015 that amended the Lease to add approximately 6,832 rentable
square feet of space on the ground floor of the Building (“Ground Floor
Expansion Premises”) and extended the Term of the Lease to March 31, 2020; and

WHEREAS, Landlord and Tenant executed an Amendment No. 4 to Lease dated as of
April 7, 2016 that amended the Lease to add approximately 2,877 rentable square
feet of space on the ground floor of the Building (“Suite G5 Space”); and

WHEREAS, Tenant desires to install an exterior sign on the Building, on the
terms and conditions set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. Capitalized terms used but not defined herein shall have the meaning ascribed
to each in the Lease.

2. Commencing as of the Effective Date and continuing only for so long as Tenant
(and not any subtenant, assignee or successor) is operating in the Premises,
Tenant, but not any subtenant, assignee or successor of Tenant (these rights
being personal to Tenant), shall have the exclusive right, at its sole cost and
expense, to install an exterior sign on the southeast corner of the Building in
the format shown on Exhibit A attached hereto and made part hereof, which
signage shall display Tenant’s tradename and corporate logo (collectively, the
“Signage”). The type and design of such Signage shall be subject to the prior
written approval of Landlord and Tenant shall permit and maintain the Signage in
compliance with applicable governmental rules and regulations governing such
signs. Tenant shall be responsible to Landlord for any damage caused by
installation, use, or maintenance of said Signage and for any and all costs
incurred in connection with obtaining and maintaining any required sign permit
or approval. Tenant shall remove the Signage and restore the area occupied by
the Signage prior to the Termination Date, and Tenant shall be solely
responsible and liable for the repair and damage caused by such removal and the
restoration of all affected areas at its sole cost and expense prior to such
Termination Date. Notwithstanding anything to the contrary contained in the
Lease or this Amendment, Landlord from time to time (i) shall have the right to
temporarily obstruct the visibility of, or temporarily remove the Signage if
reasonably required in connection with the maintenance or repair of the
Building, but in the event the obstruction or removal extends past seven
(7) days in connection with a maintenance or repair project, there shall be an
abatement of the Signage Fee (as defined below) until the Signage becomes
unobstructed or is re-mounted and/or (ii) shall have the right to remove and
relocate the Signage if reasonably required in connection with any addition or
improvement to the Building to a mutually agreed new location; provided,
however, if the parties cannot agree to a new location Tenant shall have the
option of (i) accepting the location proposed by Landlord, or (ii) relinquishing
its right to have the Signage on the Building, in which case Tenant shall no
longer be obligated to pay the Signage Fee.

 

2



--------------------------------------------------------------------------------

3. From and after the Effective Date, Tenant shall, at its sole cost and
expense, perform all maintenance and repair of the Signage. If Tenant fails to
make any necessary repairs of the Signage within fifteen (15) days after notice
from Landlord, or such other reasonable time given the nature and urgency of the
repair (although notice from Landlord shall be required if there is an
emergency), Landlord may make the repairs, and Tenant shall pay the reasonable
cost of the repairs to Landlord within thirty (30) days after receipt of an
invoice.

4. Commencing on the earlier of (i) the date on which the Signage is installed
(subject to written approval of Landlord) and begins to draw power or
(ii) December 1, 2017 (the “Signage Commencement Date”), Tenant agrees to pay
each year for the remainder of the Term an annual fee of $7,500.00, payable in
monthly installments of $625.00 (the “Signage Fee”) for the signage rights
described herein. The Signage Fee shall be due and payable in advance on the
first day of each calendar month without notice or demand.

5. Tenant shall commence paying for all utilities separately metered, submetered
or allocated to the Signage as of the Signage Commencement Date.

6. Landlord and Tenant represent and warrant to the other that each has full
authority to enter into this Amendment and further agree to hold harmless,
defend, and indemnify the other from any loss, costs (including reasonable
attorneys’ fees), damages, or claim arising from any lack of such authority.

7. As modified herein, the Lease is hereby ratified and confirmed and shall
remain in full force and effect.

8. Landlord and Tenant hereby represent and warrant to the other that each has
not dealt with any broker, finder or like agent in connection with this
Amendment and each does hereby agree to indemnify and hold the other, its agents
and their officers, directors, shareholders, members, partners and employees,
harmless of and from any claim of, or liability to, any broker, finder or like
agent claiming a commission or fee by reason of having dealt with either party
in connection with the negotiation, execution or delivery of this Amendment, and
all expenses related thereto, including, without limitation, reasonable
attorneys’ fees and disbursements.

9. This Amendment constitutes the entire agreement by and between the parties
hereto and supersedes any and all previous agreements, written or oral, between
the parties. No modification or amendment of this Amendment shall be effective
unless the same shall be in writing and signed by the parties hereto. The
provisions of this Amendment shall inure to the benefit of, and be binding upon,
the parties hereto and their respective legal representatives, successors and
assigns.

10. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of such counterparts shall constitute
one agreement. This Amendment shall become effective when duly executed and
delivered by all parties hereto.

(Signatures on following page)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have signed this Amendment No. 5 to
Lease as of the day and year first above written.

 

LANDLORD:

 

WE GEORGE STREET, L.L.C.,

a Delaware limited liability company

By:  

WE George Street Holding LLC,

a Delaware limited liability company,

Its Member

  By:  

VTR LS-George Member LLC,

a Delaware limited liability company,

Its Managing Member

    By:  

/s/ Carter J. Winstanley

Name: Carter J. Winstanley

Title:   Authorized Signatory

 

TENANT:

 

ACHILLION PHARMACEUTICALS, INC.

By:   /s/ Mary Kay Fenton  

Name: Mary Kay Fenton

Title:   Chief Financial Officer

 

4



--------------------------------------------------------------------------------

EXHIBIT A

SIGNAGE

 

LOGO [g406453g1028075027037.jpg]

 

LOGO [g406453g1028075029580.jpg]

 

1